Order entered October 15, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01202-CR

                                 BRIAN GAETA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-30802-N

                                          ORDER
       The Court REINSTATES the appeal.

       On October 5, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by court-appointed counsel; (3) counsel’s

explanation for the delay in filing appellant’s brief is that he did not have a copy of State’s

Exhibit no. 1, the 911 call; and (4) counsel needs twenty days from October 8, 2015 to file

appellant’s brief.

       We note that State’s Exhibit no. 1, the 911 call, has not been filed with the reporter’s

record in this Court. Accordingly, we ORDER Vearneas Faggett, former official court reporter

of the County Criminal Court No. 11, to file, within FIFTEEN DAYS of the date of this order, a
supplemental record containing State’s Exhibit no. 1 with this Court and a duplicate copy with

the Dallas County Clerk. See TEX. R. APP. P. 34.6(h).

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Vearneas Faggett, now official

court reporter, Criminal District Court No. 7, and to counsel for all parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE